



Exhibit 10.1
EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (“Agreement”) made and entered into this 19th day of
July, 2019, by and between BKEP Management, Inc., a Delaware corporation (the
“Company”), and D. Andrew Woodward (the “Executive”) for employment beginning on
or about April 29, 2019 (the “Effective Date”).
W I T N E S S E T H:
WHEREAS, the Company wishes to secure the services of the Executive subject to
the contractual terms and conditions set forth herein; and
WHEREAS, the Executive is willing to enter into this Agreement upon the terms
and conditions set forth herein.
NOW, THEREFORE, in consideration of the mutual promises and agreements set forth
herein, the parties hereto agree as follows:
1.    Employment. The Company hereby agrees to continue to employ the Executive,
and the Executive hereby agrees to accept such continued employment with the
Company, all upon the terms and conditions set forth herein.
2.    Term of Employment. Subject to the terms and conditions of this Agreement,
the Executive shall be employed for a term commencing on the Effective Date and
ending on the third anniversary of the Effective Date unless sooner terminated
as provided for herein (as such period may be extended pursuant to the following
sentence, the “Term”). Upon each anniversary date on which it would otherwise
expire, the Term shall renew automatically for an additional one (1) year
period, unless either party gives written notice no less than ninety (90) days
prior to the expiration of the Term that it does not intend to extend the Term.
3.    Duties and Responsibilities.
A.    Capacity. During the Term, the Executive shall serve in the capacity of
Chief Financial Officer subject to the supervision of the Chief Executive
Officer of Blueknight Energy Partners G.P., L.L.C. (the “General Partner”).
B.    Duties. During the Term, and excluding any periods of disability, vacation
or sick leave to which the Executive is entitled, the Executive shall devote his
full business time to the management of the business and affairs of the Company,
the General Partner and Blueknight Energy Partners, L.P. (the “MLP”). The
Executive may be required by the Board of Directors of the General Partner (the
“Board”) to provide services to, or otherwise serve as an officer or director of
any direct or indirect subsidiary of the Company, the General Partner or the
MLP. During the Term, it shall not be a violation of this Agreement for the
Executive to (i) serve on civic or charitable boards or committees and (ii)
deliver lectures or fulfill speaking engagements, provided that such activities
do not unreasonably interfere with the performance of the Executive’s duties
hereunder.


1

--------------------------------------------------------------------------------





C.    Standard of Performance. The Executive will perform his duties under this
Agreement with fidelity and loyalty, to the best of his ability, experience and
talent and in a manner consistent with his duties and responsibilities.
4.    Compensation.
A.    Base Salary. The Company shall pay the Executive a salary (the “Base
Salary”) of $29,166.66 per month, prorated for partial months of employment. The
Base Salary shall be payable in accordance with the general payroll practices of
the Company in effect from time to time. During the Term, the Base Salary shall
be reviewed at least annually by the Board after consultation with the Executive
and may from time to time be increased (but not decreased) as solely determined
by the Board. Effective as of the date of any such increase, the Base Salary as
so increased shall be considered the new Base Salary for all purposes of this
Agreement and may not thereafter be reduced. Any increase in the Base Salary
shall not limit or reduce any other obligation of the Company to the Executive
under this Agreement.
B.    Make-Whole Payments. The Company shall pay the Executive payments on the
dates and in the amounts specified in the Executive’s Offer of Employment
Letter. The Make-Whole Payments to which he is entitled in all events are
subject to all other restrictions as may be set forth in the Executive’s Offer
of Employment Letter.
C.    Annual Bonus. The Executive shall be eligible for discretionary bonus
awards payable in cash or common units of the MLP, as so determined solely by
the Board, based on performance objectives determined by the Board, provided the
Executive is employed by the Company on the date such payment is made.
D.    Long-Term Incentives. Awards of unit options, unit grants, restricted
units and/or other forms of equity based compensation to the Executive may be
made from time to time during the Term by the Board in its sole discretion,
whose decision will be based upon performance and award guidelines for senior
executives of the Company established periodically by the Board in its sole
discretion.
E.    Benefits.
(1)    If and to the extent that the Company maintains employee benefit plans
(including, but not limited to, pension, profit-sharing, disability, accident,
medical, life insurance, and hospitalization plans) (it being understood that
the Company may but shall not be obligated to do so), the Executive shall be
entitled to participate therein in accordance with the Company’s regular
practices with respect to similarly situated senior executives. The Company will
have the right to amend or terminate any such benefit plans it may choose to
establish.
(2)    The Executive shall be entitled to prompt reimbursement from the Company
for reasonable out-of-pocket expenses incurred by him in the course of the
performance of his duties hereunder, upon the submission of appropriate
documentation in accordance with the practices, policies and procedures
applicable to other senior executives of the Company.


2

--------------------------------------------------------------------------------





(3)    The Executive shall be entitled to 22 days of paid-time-off each year and
such holidays and other paid or unpaid leaves of absence as are consistent with
the Company’s normal policies available to other senior executives of the
Company or as are otherwise approved by the Board.
F.    Payment by Affiliates. Compensation and benefits provided under this
Agreement may, at the election of the Company, be provided for administrative
convenience by any of the Company’s Affiliates.
5.    Termination of Employment.
Notwithstanding the provisions of Section 2 hereof, the Executive’s employment
hereunder shall terminate under any of the following conditions:
A.    Death. The Executive’s employment under this Agreement shall terminate
automatically upon his death.
B.    Total Disability. The Company shall have the right to terminate this
Agreement if the Executive becomes Totally Disabled. For purposes of this
Agreement, “Totally Disabled” means that either (i) the Executive is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months or (ii) the Executive is, by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, receiving
income replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the Company or any entity that
would be considered a single “service recipient” with the Company pursuant to
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”).
Prior to a determination that the Executive is Totally Disabled, but after the
Executive has exhausted all sick leave and vacation benefits provided by the
Company, the Executive shall continue to receive the Base Salary, offset by any
disability benefits the Executive may be eligible to receive.
C.    Termination by Company for Cause. The Executive’s employment hereunder may
be terminated for Cause upon written notice by the Company. For purposes of this
Agreement, “Cause” shall mean:
(1)
conviction of the Executive by a court of competent jurisdiction of any felony
or a crime involving moral turpitude;

(2)
the Executive’s willful and intentional failure or willful and intentional
refusal to follow reasonable and lawful instructions of the Board;

(3)
the Executive’s material breach or default in the performance of his obligations
under this Agreement; or



3

--------------------------------------------------------------------------------





(4)
the Executive’s act of misappropriation, embezzlement, intentional fraud or
similar conduct involving the Company.

The Executive may not be terminated for Cause pursuant to subsections (2) and
(3) above unless the Executive is given written notice of the circumstances
constituting “Cause” and a reasonable period to cure such circumstances, which
period shall be no less than 30 days.
D.    Termination for Good Reason. The Executive’s employment hereunder may be
terminated by the Executive for Good Reason on written notice by the Executive
to the Company. For purposes of this Agreement, “Good Reason” means the
occurrence of any of the following circumstances without the Executive’s
consent:
(1)
a material reduction in the Executive’s Base Salary;

(2)
a material diminution of the Executive’s duties, authority or responsibilities
as in effect immediately prior to such diminution; or

(3)
the relocation of the Executive’s principal work location to a location more
than 50 miles from its current location as of the Effective Date.

In order to be eligible for payment on account of a Good Reason termination, the
Executive must: (i) provide written notice to the Company within 90 days
following the first event or condition which gives rise to the Executive’s claim
of Good Reason under this section (the “Initial Breach”); (ii) provide the
Company with 30 days from the date of such notice in which to “cure” such event
or condition and (iii) actually terminate employment within 30 days following
the expiration of the cure period, provided that failure to actually terminate
on any occasion shall not preclude subsequent exercise of this termination
process for a subsequent Good Reason.
E.    Deemed Resignations. Unless otherwise agreed to in writing by the Company
and the Executive prior to the termination of the Executive’s employment, any
termination of the Executive’s employment shall, without changing the basis for
termination of employment or the impact of such termination on the Executive’s
rights, if any, under this Agreement, constitute (i) an automatic resignation of
the Executive from any position held as an officer of the Company and each
Affiliate of the Company and (ii) an automatic resignation of the Executive from
the Board (if applicable), from the board of directors or similar governing body
of any Affiliate of the Company and from the board of directors or similar
governing body of any corporation, limited liability entity or other entity in
which the Company or any Affiliate holds an equity interest and with respect to
which board or similar governing body the Executive serves as the Company’s or
such Affiliate’s designee or other representative.
6.    Payments Upon Termination.
A.    Upon termination for Cause of the Executive’s employment hereunder, the
Company shall be obligated to pay and the Executive shall be entitled to
receive, within 10 days following the Executive’s date of termination or such
earlier date as may be required under applicable law, the Base Salary which has
accrued for services performed to the date of termination and which has not yet
been paid. In addition, the Executive shall be entitled to any vested or
unvested benefits to which he is entitled under the terms of any applicable
benefit plan or program, long-term incentive plan and agreement, restricted unit
plan and unit option plan of the Company, and, to the extent


4

--------------------------------------------------------------------------------





applicable, short-term or long-term disability plan or program with respect to
any disability, or any life insurance policies and the benefits provided by such
plan, program or policies, or applicable law as duly adopted from time to time
by the Board, and in all events subject to the payment timing and other
restrictions as may be set forth in such plan or program.
B.    Upon termination of the Executive’s employment by (i) the Company without
Cause or (ii) the Executive for Good Reason pursuant to Sections 5.C. or 5.D. on
and after the Effective Date and during the Term, as applicable, the Company
shall be obligated to pay and the Executive shall be entitled to receive:
(1)    all of the amounts and benefits described in Section 6.A. hereof;
(2)    a lump-sum payment, on the 60th day following termination of employment,
equal to 12 months of the Executive’s Base Salary; and
(3)    any unpaid Make-Whole Payments to which he is entitled subject to all
other restrictions as may be set forth in the Executive’s Offer of Employment
Letter; and
(4)    continued participation by the Executive and his dependents in all group
health plans (medical, dental and vision), if any, of the Company for 12 months
following the Executive’s termination of employment, as if there had been no
termination of employment.
Payments under Section 6.B., with the exception of amounts due pursuant to
Section 6.B(1), are contingent upon the Executive’s execution of a release of
all employment-related claims against the Company and its affiliates in a form
satisfactory to the Company within 50 days following the Executive’s date of
termination that is not revoked by the Executive during any applicable
revocation period provided in such release; provided, however, that such release
shall be contingent upon the Company’s satisfaction of all terms and conditions
of this Section.
C.    Upon termination of the Executive’s employment upon the death of the
Executive pursuant to Section 5.A. during the Term, the Company shall be
obligated to pay, and the Executive (or, as applicable, the Executive’s
designated beneficiary) shall be entitled to receive:
(1)    all of the amounts and benefits described in Section 6.A.;
(2)    any death benefit payable under a plan or policy provided by the Company
to provide such benefits to the Executive; and
(3)    continued participation by the Executive and his dependents in all group
health plans (medical, dental and vision), if any, of the Company for 12 months


5

--------------------------------------------------------------------------------





following the Executive’s termination of employment, as if there had been no
termination of employment.
D.    Upon termination of the Executive’s employment upon the Executive’s
becoming Totally Disabled pursuant to Section 5.B. during the Term, the Company
shall be obligated to pay, and the Executive shall be entitled to receive:
(1)    all of the amounts and benefits described in Section 6.A.;
(2)    continued participation by the Executive and his dependents in all group
health plans (medical, dental and vision), if any, of the Company for 12 months
following the Executive’s termination of employment, as if there had been no
termination of employment.
Benefits under Section 6.D., with the exception of amounts due pursuant to
Section 6.D(1), are contingent upon the Executive’s execution of a release of
all employment-related claims against the Company and its affiliates in a form
satisfactory to the Company within 50 days following the Executive’s date of
termination that is not revoked by the Executive during any applicable
revocation period provided in such release; provided, however, that such release
shall be contingent upon the Company’s satisfaction of all terms and conditions
of this Section.
E.    Upon voluntary termination of employment by the Executive for any reason
whatsoever (other than for Good Reason as described in Section 6.B.),
termination by the Company for Cause or any termination following the expiration
of the Term, the Company shall have no further liability under or in connection
with this Agreement, except to provide the amounts set forth in Section 6.A.
Upon voluntary or involuntary termination of employment of the Executive for any
reason whatsoever during the Term or expiration of the Term, the Executive shall
continue to be subject to the provisions of Sections 7 and 8, hereof (it being
understood and agreed that such provisions shall survive any termination or
expiration of the Executive’s employment hereunder for any reason whatsoever).
F.    For the avoidance of doubt, while termination of employment with the
Company will end the Company’s obligations pursuant to Section 4, termination of
employment for purposes of rights to severance benefits under Sections 6.B.,
6.C. or 6.D. of this Agreement shall not be deemed to have occurred until the
Executive has terminated employment with the Company and all of its Affiliates,
for so long as such entities are considered a single service recipient for
purposes of determining whether a ‘separation from service’ has occurred under
Section 409A of the Code.
7.    Confidentiality and Return of Property.
A.    Confidential Information.
(1)    Company Information. The Company agrees that it will provide the
Executive with Confidential Information that will enable the Executive to
optimize the performance of the Executive’s duties to the Company. In exchange,
the Executive agrees to use such Confidential Information solely for the
Company’s


6

--------------------------------------------------------------------------------





benefit. The Company and the Executive agree and acknowledge that its provision
of such Confidential Information is not contingent on the Executive’s continued
employment with the Company. Notwithstanding the preceding sentence, upon the
termination of the Executive’s employment for any reason, the Company shall have
no obligation to provide the Executive with its Confidential Information.
“Confidential Information” means any Company proprietary information, technical
data, trade secrets or know-how, including, but not limited to, research,
product plans, products services, customer lists and customers (including, but
not limited to, customers of the Company on whom the Executive called or with
whom the Executive became acquainted during the term of the Executive’s
employment), markets, software, developments, inventions, processes, formulas,
technology, designs, drawings, engineering, hardware configuration information,
marketing finances or other business information disclosed to the Executive by
the Company either directly or indirectly in writing, orally or by drawings or
observation of parts or equipment. Confidential Information does not include any
of the foregoing items which has become publicly known and made generally
available through no wrongful act of the Executive or of others who were under
confidentiality obligations as to the item or items involved or improvements or
new versions. For purposes of this Section 7, references to the Company include
the General Partner or any Affiliate.
The Executive agrees at all times during the Term and thereafter, to hold in
strictest confidence, and not to use, except for the exclusive benefit of the
Company, or to disclose to any person or entity without written authorization of
the Board, any Confidential Information of the Company. Notwithstanding the
foregoing, the Executive further agrees nothing in this Agreement prohibits
Executive from reporting to any governmental authority information concerning
possible violations of law or regulation or making other disclosures that are
protected under the whistleblower provisions of federal law or regulation. This
Agreement does not limit Executive’s right to receive an award for information
provided to any governmental agencies. Pursuant to the Defend Trade Secrets Act
of 2016, Executive shall not be held criminally or civilly liable under any
federal or state trade secret law for the disclosure of any secret or
confidential information that (i) is made (A) in confidence to a federal, state
or local government official, either directly or indirectly, or to an attorney
and (B) solely for the purpose of reporting or investigating a suspected
violation of law or (ii) is made in a complaint or other document filed in a
lawsuit or other proceeding, if such filing is made under seal.
(2)    Third Party Information. The Executive recognizes that the Company has
received and in the future will receive from third parties their confidential or
proprietary information subject to a duty on the Company’s part to maintain the
confidentiality of such information and to use it only for certain limited
purposes. The Executive shall hold all such confidential or proprietary
information in the strictest confidence and not disclose it to any person or
entity or use it except as necessary in carrying out the Executive’s work for
the Company consistent with the Company’s agreement with such third party.


7

--------------------------------------------------------------------------------





B.    Returning Company Documents. At the time of leaving the employ of the
Company, the Executive will deliver to the Company (and will not keep in the
Executive’s possession) specifications, drawings blueprints, sketches,
materials, equipment, other documents or property, or reproductions of any
aforementioned items developed by the Executive pursuant to the Executive’s
employment with the Company or otherwise belonging to the Company, its
successors or assigns.
C.    Notification of New Employer. In the event that the Executive leaves the
employ of the Company, the Executive hereby grants consent to notification by
the Company to the Executive’s new employer about the Executive’s rights and
obligations under this Agreement.
D.    Representations. The Executive agrees to execute any proper oath or verify
any proper document required to carry out the terms of this Agreement. The
Executive represents that his performance of all the terms of this Agreement
will not breach any agreement to keep in confidence proprietary information
acquired by the Executive in confidence or in trust prior to the Executive’s
employment by the Company. The Executive has not entered into, and the Executive
agrees that he will not enter into, any oral or written agreement in conflict
herewith.
8.    Protective Covenants. In return for the Company’s provision of
Confidential Information and the other consideration provided under this
Agreement, the Executive agrees to the following:
A.    Restriction on Interfering with Employee Relationships. During the
Executive’s employment with the Company, and for a period of 12 months following
the termination of the Executive’s employment with the Company, the Executive
will not, either directly or indirectly, hire, call on, solicit, or take away,
or attempt to call on, solicit or take away any of the employees or officers of
the Company or encourage any employees or officers of the Company to terminate
their relationship with the Company.
B.    Restriction on Interfering with Customer Relationships. During the
Executive’s employment with the Company, the Executive will not, directly or
indirectly, except in connection with the Executive’s employment with the
Company, service, call on, solicit, or take away, or attempt to call on,
solicit, or take away any of those customer entities and/or persons who conduct
business with the Company. For a period of 12 months following the termination
of the Executive’s employment with the Company, the Executive will not directly
service, call on, solicit, or take away, or attempt to call on, solicit, or take
away any of the Company’s established customers. This provision will not
preclude Executive from seeking to represent customers, customer entities and/or
persons who conduct business with the Company in legal matters that are not in
conflict with the business of the Company.
C.    The Executive understands that the nonsolicitation covenants of this
Section 8 may limit his ability to earn a livelihood in a business similar to
the business of the Company, but as an executive officer of the Company he
nevertheless agrees and hereby acknowledges that: (i) the terms and provisions
of this Agreement are reasonable and necessary to protect the Company’s
interests; (ii) the consideration provided by the Company under this Agreement
is not illusory; (iii)


8

--------------------------------------------------------------------------------





the consideration given by the Company under this Agreement, including, without
limitation, any amounts or benefits contemplated to be provided to the Executive
hereunder following the Executive’s termination of employment other than for
Cause or by the Executive’s resignation for Good Reason, gives rise to the
Company’s interest in restraining and prohibiting the Executive from interfering
with the Company’s employee relationships or customer relationships as provided
under this Section 8; (iv) the Executive’s covenant not to interfere with the
Company’s employee relationships or customer relationships pursuant to this
Section 8 is designed to enforce the Executive’s consideration (or return
promises), including, without limitation, the Executive’s promise to not
disclose Confidential Information under this Agreement; and (v) such provisions
do not impose a greater restraint than is necessary to protect the goodwill or
other business interests of the Company. In consideration of the foregoing, and
in light of the Executive’s education, skills, and abilities, the Executive
agrees that he will not assert that, and it should not be considered that, any
provisions of Section 8 hereof are otherwise void, voidable, or unenforceable or
should be voided or held unenforceable.
D.    The Executive agrees that the period during which the covenants contained
in this Section 8 shall be effective shall be computed by excluding from such
computation any time during which the Executive is in violation of any provision
of this Section 8.
E.    The covenants on the part of the Executive in this Section 8 shall be
construed as an agreement independent of any other agreement and independent of
any other provision of this Agreement, and the existence of any claim or cause
of action by the Executive against the Company, whether predicated upon this
Agreement or otherwise, shall not constitute a defense to the enforcement by the
Company of such covenants.
F.    In the event that the Executive breaches any provisions of Section 7 or
this Section 8 or there is a threatened breach, then, in addition to any other
rights which the Company may have, the Company shall (i) be entitled, without
the posting of a bond or other security, to injunctive relief to enforce the
restrictions contained in such Sections and (ii) seek a decision from a court of
competent jurisdiction to require the Executive to account for and pay over to
the Company all compensation, profits, monies, accruals, increments and other
benefits (collectively, “Benefits”) derived or received by the Executive as a
result of any transaction constituting a breach of any of the provisions of
Sections 7 or 8 and the Executive hereby agrees to account for and pay over such
Benefits to the Company.
G.    Each of the rights and remedies enumerated in Section 8.F. shall be
independent of the others and shall be in addition to and not in lieu of any
other rights and remedies available to the Company at law or in equity. If any
of the covenants contained in this Section 8, or any part of any of them, is
hereafter construed or adjudicated to be invalid or unenforceable, the same
shall not affect the remainder of the covenant or covenants or rights or
remedies which shall be given full effect without regard to the invalid
portions. If any of the covenants contained in this Section 8 is held to be
invalid or unenforceable because of the duration of such provision or the area
covered thereby, the parties agree that the court making such determination
shall have the power to reduce the duration and/or area of such provision and in
its reduced form such provision shall then be enforceable. No such holding of
invalidity or unenforceability in one jurisdiction shall bar or in any way
affect the Company’s right to the relief provided in this Section 8 or otherwise
in the courts of any other state or jurisdiction as to breaches of such
covenants in such other states


9

--------------------------------------------------------------------------------





or jurisdictions, such covenants being, for this purpose, severable into diverse
and independent covenants.
H.    In the event that an actual proceeding is brought in equity to enforce the
provisions of Section 7 or this Section 8, the Executive shall not urge as a
defense that there is an adequate remedy at law nor shall the Company be
prevented from seeking any other remedies which may be available.
9.    Agreements and Representations by the Executive. The Executive represents
that (A) the Executive is under no contractual obligation to a previous third
party based on a restrictive covenant or confidentiality or non-competition
agreement (“Third Party Agreement”) that would prevent the Executive in any way
from accepting employment with the Company as set forth in this Agreement, or
(B) such third party has expressly waived in writing the provisions of such
Third Party Agreement, or has otherwise consented in writing to the Executive’s
accepting employment with the Company notwithstanding such Third Party
Agreement, and the Executive has provided a copy of such waiver or consent to
the Company.
10.    Notices. All notices and other communications hereunder shall be in
writing and shall be given (and shall be deemed to have been duly given upon
receipt) by delivery in person, by registered or certified mail (return receipt
requested and with postage prepaid thereon) or by facsimile transmission to the
respective parties at the following addresses (or at such other address as
either party shall have previously furnished to the other in accordance with the
terms of this Section):
if to the Company:


BKEP Management, Inc.
6060 American Plaza Suite 500
Tulsa, OK 73135
Attention: Chairman of the Board
if to the Executive:


D. Andrew Woodward
3238 S Delaware Pl
Tulsa, OK 74105
    
11.    Amendment; Waiver. The terms and provisions of this Agreement may be
modified or amended only by a written instrument executed by each of the parties
hereto, and compliance with the terms and provisions hereof may be waived only
by a written instrument executed by each party entitled to the benefits thereof.
No failure or delay on the part of any party in exercising any right, power or
privilege granted hereunder shall constitute a waiver thereof, nor shall any
single or partial exercise of any such right, power or privilege preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege granted hereunder.


10

--------------------------------------------------------------------------------





12.    Entire Agreement. This Agreement constitutes the entire agreement between
the parties with respect to the subject matter hereof and supersede all prior
written or oral agreements or understandings between the parties relating
thereto.
13.    Severability. In the event that any term or provision of this Agreement
is found to be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining terms and provisions hereof shall not be in any
way affected or impaired thereby, and this Agreement shall be construed as if
such invalid, illegal or unenforceable provision had never been contained
therein.
14.    Executive Acknowledgement. The Executive acknowledges that the Executive
has read and understands this Agreement, is fully aware of its legal effect, has
not acted in reliance upon any representations or promises made by the Company
other than those contained in writing herein, and has entered into this
Agreement freely based on the Executive’s own judgment after having had the
opportunity to consult with advisors of the Executive’s choosing.
15.    Binding Effect; Assignment. This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and assigns
(it being understood and agreed that, except as expressly provided herein,
nothing contained in this Agreement is intended to confer upon any other person
or entity any rights, benefits or remedies of any kind or character whatsoever).
The Executive may not assign this Agreement without the prior written consent of
the Company. Except as otherwise provided in this Agreement, the Company may
assign this Agreement to any of its Affiliates or to any successor (whether by
operation of law or otherwise) to all or substantially all of its business and
assets without the consent of the Executive.
16.    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Oklahoma (except that no effect shall
be given to any conflicts of law principles thereof that would require the
application of the laws of another jurisdiction).
17.    Headings. The headings of the sections contained in this Agreement are
for convenience only and shall not be deemed to control or affect the meaning or
construction of any provision of this Agreement.
18.    Section 409A; PPACA.
A.    Each payment under this Agreement, including each payment in a series of
installment payments, is intended to be a separate payment for purposes of
Treas. Reg. § 1.409A-2(b), and is intended to be: (i) exempt from Section 409A
of the Code, including, but not limited to, by compliance with the short-term
deferral exemption as specified in Treas. Reg. § 1.409A-1(b)(4) and the
involuntary separation pay exception within the meaning of Treas. Reg. §
1.409A-1(b)(9)(iii), or (ii) in compliance with Section 409A of the Code,
including, but not limited to, being paid pursuant to a fixed schedule or
specified date pursuant to Treas. Reg. § 1.409A-3(a) and the provisions of this
Agreement will be administered, interpreted and construed accordingly.
B.    All reimbursements or provision of in-kind benefits pursuant to this
Agreement shall be made in accordance with Treas. Reg. § 1.409A-3(i)(1)(iv) such
that the


11

--------------------------------------------------------------------------------





reimbursement or provision will be deemed payable at a specified time or on a
fixed schedule relative to a permissible payment event. Specifically, the amount
reimbursed or in-kind benefits provided under this Agreement during the
Executive’s taxable year may not affect the amounts reimbursed or provided in
any other taxable year (except that total reimbursements may be limited by a
lifetime maximum under a group health plan), the reimbursement of an eligible
expense shall be made on or before the last day of the Executive’s taxable year
following the taxable year in which the expense was incurred, and the right to
reimbursement or provision of in-kind benefit is not subject to liquidation or
exchange for another benefit.
C.    Notwithstanding the foregoing provisions of this Agreement, if the payment
of any severance compensation or severance benefits under Section 6 would be
subject to additional taxes and interest under Section 409A because the timing
of such payment is not delayed as provided in Section 409A(a)(2)(B)(i) of the
Code, and the Executive constitutes a specified employee within the meaning of
Section 409A(a)(2)(B)(i) of the Code, then any such payments that the Executive
would otherwise be entitled to during the first six months following the
Executive’s separation from service within the meaning of Section
409A(a)(2)(A)(i) of the Code shall be accumulated and paid on the date that is
six months after the Executive’s separation from service (or if such payment
date does not fall on a business day of the Company, the next following business
day of the Company), or such earlier date upon which such amount can be paid
under Section 409A without being subject to such additional taxes and interest.
D.    Notwithstanding the foregoing, if the coverage under Sections 6.B.(3),
6.D.(3) or 6.E.(3) would result in the imposition of penalties on the Company
pursuant to Section 4980D of the Code or any other penalty or liability pursuant
to the Patient Protection and Affordable Care Act of 2010 and the related
regulations and guidance promulgated thereunder (“PPACA”), the parties agree to
reform Section 6.B.(3), 6.D.(3) or 6.E.(3) (as applicable) in a manner as is
necessary to comply with PPACA while still providing economically equivalent
benefits.
19.    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.
[END OF PAGE]




12

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer and the Executive has signed this Agreement as of the
date first written above.
 
 
BKEP MANAGEMENT, INC.
 
 
 
 
 
 
/s/ Duke R. Ligon
 
 
By: CHAIRMAN OF THE BOARD
 
 
 
 
 
 
 
 
 
 
EXECUTIVE
 
 
/s/ D. Andrew Woodward
 
 
D. Andrew Woodward





    








13